Citation Nr: 0918574	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 29, 2002 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, as well as Decision Review Officer (DRO) 
decisions of December 2004 and July 2005.

At the time of the aforementioned decision in January 2004, 
the RO granted service connection for post-traumatic stress 
disorder, effective from December 4, 2003, the date of a VA 
psychiatric evaluation.

In a DRO decision of December 2004, the effective date of 
service connection for post-traumatic stress disorder was 
revised to August 29, 2003, the date of receipt of the 
Veteran's "inferred" claim for service connection for post-
traumatic stress disorder.

In a subsequent DRO decision of July 2005, the effective date 
for the award of service connection was once again revised to 
August 29, 2002, one year prior to the date of the Veteran's 
"inferred" claim for service connection.


FINDINGS OF FACT

The Veteran's inferred claim for PTSD was received on August 
29, 2003; there is no evidence or communication from the 
Veteran prior to that date seeking an intent to file a claim 
for service connection for PTSD.






CONCLUSION OF LAW

An effective date prior to August 29, 2002, for the grant of 
service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.151, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2007 
(pursuant to a February 2007 Board remand), the Appeals 
Management Center (AMC) advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  That letter also apprised him of the downstream 
disability rating and effective date elements of his initial, 
underlying claim for service connection - keeping in mind his 
claim arose in that context.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

The Veteran asserted that the RO should have inferred an 
earlier claim for PTSD from information in his medical 
treatment records that were in his claims file while his 
claim for service connection for Gulf War syndrome manifested 
by fatigue, headaches, joint pains, and nose bleeds were on 
appeal.  This argument demonstrates his actual knowledge of 
the type of evidence required to support his claim for an 
earlier effective date.  So even were the Board to assume 
that there is some deficiency in his VCAA notice, proof of 
his actual knowledge of the type of evidence required to 
substantiate his claim is sufficient to rebut the presumption 
that this notice error is prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that VA - not the 
Veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to him in that it does 
not affect the essential fairness of the adjudication.  To do 
this, VA must demonstrate: (1) that any defect was cured by 
actual knowledge on his part, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Thus, the Board finds that the RO/AMC has 
provided all notice required by the VCAA. 38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the Veteran did not receive VCAA notice prior to the 
initial adjudication of the claim, after proper notice was 
provided, the claim was subsequently readjudicated by a 
November 2008 supplemental statement of the case (SSOC).  The 
November 2008 SSOC took into consideration any additional 
evidence that had been submitted since that initial decision 
and statement of the case (SOC), and in response to that 
additional VCAA notice.  This important to point out because 
the Federal Circuit Court recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STR's) and VA medical records.  So 
as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

II.  Factual Background, Criteria, and Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore. 38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement (NOD) within the one-year period prescribed in 
38 U.S.C.A. § 7105(b)(1), and a substantive appeal (VA Form 9 
or equivalent statement) within 60 days of the statement of 
the case (SOC) or within the remainder of the one-year period 
following notification of the decision in question, that 
decision becomes final and binding on him based on the 
evidence then of record, and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence or a showing that the prior final decision 
contained clear and unmistakable error (CUE).  See 38 
U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 20.200, et. 
seq.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The Veteran contends that the effective date for the grant of 
service connection for PTSD should be earlier - either in 
1998 when he was originally diagnosed with PTSD or on January 
11, 2001 the date a VA treatment record also included a 
diagnosis of PTSD.  On August 29, 2003, within a year of the 
November 2, 2002 rating decision that granted service 
connection for Gulf War syndrome manifested by headaches, 
joint pains, and periodic nosed bleeds, the Veteran requested 
to "reopen" a claim for an increase for such conditions.  
The RO also accepted this August 29, 2003 claim as an 
"inferred" claim for PTSD.  

Records show that in a January 2004 rating decision, the RO 
granted service connection for PTSD and assigned a 50% rating 
effective December 4 2003, the date entitlement was shown 
based on the facts from a VA psychiatric examination.  In a 
December 2004 DRO decision, the effective date of service 
connection for PTSD was revised to August 29, 2003, the date 
of receipt of the Veteran's "inferred" claim for service 
connection for PTSD.  In a subsequent July 2005 DRO decision, 
the effective date for the award of service connection was 
once again revised to August 29, 2002, one year prior to the 
date of the Veteran's "inferred" claim for service 
connection.

The Veteran contends that there was medical evidence of 
record that showed a diagnosis of PTSD while his original 
claim seeking service connection for Gulf War syndrome 
manifested by headaches, joint pains, and periodic nosed 
bleeds was pending.  The Board notes that there was indeed a 
January 1998 VA treatment record diagnosing the Veteran with 
PTSD as well as a social work consult note dated on January 
11, 2001 that also included a diagnosis of PTSD.  The Veteran 
maintains that the two medical records were tantamount to an 
inferred (informal) claim for service connection for PTSD to 
support assigning an effective date earlier than August 29, 
2002.  However, the Board simply cannot grant an earlier 
effective date based on medical evidence of record.  Medical 
evidence of a condition is not a claim for benefits.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In Lalonde, 
there was evidence of record prior to the Veteran's claim for 
secondary service connection for an anxiety disorder 
indicating it was related to a service-connected disability.  
However, as the Court stated,

... the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Furthermore, because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim.  See 38 C.F.R. § 3.157.

12 Vet. App. at 382 (other citations omitted).

Thus, as the Court made clear in Lalonde, the receipt of 
medical records evidencing PTSD did not constitute an 
informal claim for service connection for this condition.  
The mere presence of medical evidence, even in the service 
medical records or at a VA examination, does not establish 
the Veteran's intent to seek service connection. See 38 
C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 380 (1999); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

As the Veteran filed an "inferred" claim for service 
connection for PTSD on August 29, 2003 (more than a year 
after leaving the military) and there is no evidence or 
communication from the Veteran indicating an intent to file a 
claim for PTSD prior to that date, there is a preponderance 
of the evidence against his claim.  There is no reasonable 
doubt to resolve in his favor. 38 C.F.R. § 3.102.  An 
effective date earlier than August 29, 2002 is not warranted.


ORDER

Entitlement to an effective date earlier than August 29, 2002 
for an award of service connection for PTSD is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


